Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 30, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  146565                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  CATHERINE GOODMAN,                                                                                      David F. Viviano,
           Plaintiff,                                                                                                 Justices


  v                                                                 SC: 146565
                                                                    AGC: 2129-12
  ATTORNEY GRIEVANCE COMMISSION,
           Defendant.

  _________________________________________/

          On order of the Court, the complaint for superintending control is considered, and
  relief is DENIED, because the Court is not persuaded that it should grant the requested
  relief.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 30, 2013
           p0722
                                                                               Clerk